DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 07/11/2022. Applicant submits no claims were previously withdrawn from consideration, and claims 19-28 have been previously canceled. By this response, claims 1-4, 8, and 11-14 have been amended, claim 17 has been canceled, and claims 29-31 have been added. Claims 1 and 11 have been amended to include the subject matter of claim 17, which the Examiner indicated is allowable. New claim 29 is original claim 3 re-written in independent form, which the Examiner also indicated is allowable. Applicant submits that cancelation or amendment of any claim is not to be considered a dedication to the public of any subject matter.
Claims 1-16, 18, and 29-31 are currently under consideration. A complete response to applicants remarks follows here below. 
Response to Arguments
The Examiner attempted to contact the applicants representative to discuss the amended claims. While no phone interview occurred, the Examiner is still willing to discuss the claimed amendments as  listed in the response on 07/11/2022.
The Examiner performed an updated prior art search in view of newly amended claims 1 and 11 as well as new claim 29. In view of that updated search, the Examiner determined that the original disclosure, specification, simply does not disclose “engineered features” outside of the recitation in the originally filed claims. 

Therefore, a new rejection has been entered here in view of this recollection. A prior art rejection in view of the newly amended claims cannot be made as the limitations are simply not supported by the instant disclosure. 
Applicant's arguments filed 07/11/2020 have been fully considered but they are not persuasive. In view of the current amendment, the previous rejection will stand as the current amendment(s) do not comply with the written description requirement. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 11 (and their subsequent dependent claims – 2-10, 12-16, 18) have been rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of previously claimed claim 17 was not properly described in the instant specification/application as filed. 
The specification only discloses a PCA (principal component analysis) of dental features of a patient’s teeth but never discloses “engineered features”, “performing automated feature exploration” and how the “neighboring teeth dependency and local/regional arch shape” may be calculated in order to achieve this application. 
Though claim 17 was the originally filed with this claim language, the Examiner has raised doubt to possession of the claimed invention at the time of filing. 
Allowable Subject Matter
Claims 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…acquiring a three-dimensional (3D) model of a patient’s teeth;
extracting one or more dental features of the patient’s teeth from the 3D model of the patient’s teeth, the one or more dental features corresponding to geometrical properties of the patient’s teeth;
applying the one or more dental features to a classifier, the classifier configured to provide a probability the dental features correspond to one or more trimming factors forming a basis to trim at least a portion of the 3D model of the patient’s teeth; and
outputting from the computing device the probability the dental features correspond to the one or more trimming factors; and
trimming the 3D model of the patient’s teeth based on the probability the dental features correspond to the one or more trimming factors, wherein the trimming step comprises trimming or removing at least one-third (1/3) of a target tooth from the 3D model of the patient’s teeth.”
Claims 30 and 31 require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11007035 B2
US 10463451 B2
US 20220168076 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665